Citation Nr: 0418004	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  03-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which declined to service connect the veteran 
for post-traumatic stress disorder (PTSD).

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.

The issue of service connection for an anxiety disorder is 
addressed in the Remand portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the veteran.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of PTSD related to his active military 
service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's Enlisted Record and Report of Separation - 
Honorable Discharge, WD AGO Form 53-55, indicates that he 
received a Purple Heart Medal and Combat Infantryman Badge 
for his service as an ammunition handler in the Asiatic-
Pacific Theater during World War II.  His service medical 
records are silent for any complaint of, or treatment for, 
PTSD.

In October 2001, the veteran underwent VA PTSD examination.  
The examination report indicates the veteran's claims file 
was reviewed.  There was no evidence of previous psychiatric 
care in the veteran's file, and the veteran indicated he had 
never received any such care.  The veteran stated that he was 
in combat during World War II and received the Purple Heart 
for a bullet wound to his leg.  He said he had undergone 
extensive combat experiences, and since the war had suffered 
persistent PTSD symptoms.  He said the symptoms had faded to 
some degree, and had never been a major problem for him.  He 
said that, since an incident in which his son was murdered, 
he had experienced increased sleeplessness and depression.  
He reported occasional psychiatric symptoms that were not 
severe, and reported no absolute remissions.

The veteran further stated that since the war he had suffered 
persistent symptoms of re-experiencing traumatic events, as 
seen by recurrent intrusive distressing recollections, which 
generally faded to a significant degree.  He also had 
occasional nightmares of traumatic war events, occurring 
every several months.  He indicated a reluctance to talk 
about his war experiences, but denied other avoidant 
symptoms.  The veteran's wife indicated that he demonstrated 
hyperarousal, and was rather explosive in his anger.  Related 
to the death of his son, the veteran had experienced 
depression which had lessened with time.

The veteran reported being married since 1946 and said he had 
a close relationship to his seven living children.  He 
reported drinking heavily until about 25 years before.  He 
denied any illicit drug use.  He had a number of friends, and 
described a good marriage.  He denied any history of 
inpatient or outpatient psychiatric care.  He had worked 
until fifteen years prior, when he retired for physical, not 
psychiatric, reasons.  He had no history of assaultiveness, 
and denied suicide attempts.  The veteran functioned well at 
home with his family.  He managed his self-care 
responsibilities, and his hygiene was quite good.  His 
physical health was marred by diabetes mellitus, but 
otherwise, he felt good.  He had good social relationships 
and recreational pursuits.

On clinical evaluation, the veteran was friendly, outgoing, 
and loud, and laughed a great deal during the interview.  He 
made good eye contact.  He was oriented to person, place, and 
time.  His memory and recall were generally very good.  His 
thoughts were organized and coherent.  He had no delusions or 
hallucinations.  His affect to responses was congruent.  He 
denied suicidal or homicidal ideation, and described no panic 
attacks.  He admitted to some depressive symptoms, including 
sleeplessness, since the death of his son, but denied impulse 
control difficulties.

The diagnostic assessment was that the veteran met the 
stressor criteria, and his PTSD symptoms were described under 
subjective complaints, but the examiner indicated that 
symptoms did not reach the level of symptomatology required 
to diagnose PTSD.  They basically did not have a great deal 
of effect on his life function.  The diagnosis was anxiety 
disorder, not otherwise specified.  His primary stressors 
were reported to be his aging and the loss of his son.  His 
Global Assessment of Functioning (GAF) score was 72.  The 
veteran had a few mild symptoms but was generally functioning 
very well, with some meaningful interpersonal relationships 
and little difficulty in social or occupational functioning.  
His depression symptoms were mild and not diagnostic of major 
depressive disorder, and were not related to his service-
connected anxiety disorder.  The examiner opined that the 
veteran was not in need of psychiatric treatment.

VA outpatient treatment records dated from November 2003 to 
January 2004 show the veteran sought psychiatric treatment 
and complained of occasional nightmares of combat.  
Assessments included anxiety disorder, not otherwise 
specified, related to World War II combat, at baseline or 
slightly better, and vascular dementia.  

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing.  He indicated 
that he sought service connection for PTSD and service 
connection for anxiety disorder as secondary to his already 
service-connected residuals of a gunshot wound.  The veteran 
stated the he woke up in the middle of the night every night, 
and believed he had nightmares.  He said he had experienced 
these problems ever since he separated from service.  He 
stated he had been seeing a psychiatrist for two years.  He 
talked to the psychiatrist about his family and his war 
experiences.  The veteran indicated he had submitted evidence 
of an anxiety disorder related to the war, and desired an 
examination as to this particular issue.

II.  Analysis

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In September 2001 and August 2002 letters, the Board informed 
the veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
November 2002 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim for 
service connection.  We therefore believe that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claim, and that 
the SOC issued by the RO clarified what evidence would be 
required to establish service connection.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the November 2002 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim for service connection for PTSD 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for PTSD

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1100, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.03(d).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f) (2003); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

Here, the veteran's service verification includes notation of 
receipt of a Purple Heart Medal and Combat Infantryman Badge, 
indicating that the veteran engaged in combat.  Under 
38 C.F.R. § 3.304(f)(1), if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Therefore, the Board 
presumes the occurrence of in-service stressors for the 
veteran, and will confine this discussion to evaluating 
whether the veteran has a current PTSD diagnosis.

Having reviewed the competent and probative medical evidence 
of record, the Board determines that the veteran does not 
have a PTSD diagnosis, necessary to award service connection 
for that disability.  The veteran's service medical records 
contain no treatment for or diagnosis of PTSD.  Furthermore, 
while the veteran was diagnosed with an anxiety disorder, not 
otherwise specified, in both his VA examination and 
subsequent VA outpatient treatment records, never has he been 
diagnosed with PTSD.  The veteran has described some PTSD 
symptoms, but they have not reached the level of 
symptomatology necessary to diagnose PTSD.  The Board, 
therefore, cannot grant service connection for PTSD because 
the veteran lacks the requisite current diagnosis.

The Board recognizes that the veteran believes that he has 
PTSD related to his military combat service.  The veteran's 
sincerity is not in question, and the Board has high regard 
for his honorable and valorous service in World War II.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the diagnosis of a current condition.  See Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 
494 (1992).  See also Routen, supra; Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).  Here, the veteran has not submitted 
any medical opinion or other medical evidence which supports 
his claim that he currently has PTSD.

Consequently, as the evidence preponderates against the claim 
for service connection for posttraumatic stress disorder, the 
benefit-of-the-doubt doctrine is inapplicable, and a service 
connection must be denied.  38 U.S.C.A. § 5107(b) (old and 
new version; Gilbert, supra.


ORDER

Service connection for posttraumatic stress disorder is 
denied.


REMAND

As indicated above, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that the 
additional evidentiary development is needed prior to final 
appellate consideration of his anxiety disorder claim.

During his January 2004 hearing, the veteran submitted 
additional medical evidence, consisting of outpatient 
psychiatric reports.  A particular November 2003 clinical 
entry gave an assessment of anxiety disorder, not otherwise 
specified, related to World War II combat.  The veteran was 
also diagnosed with an anxiety disorder, not otherwise 
specified, during his VA examination.  Therefore, the Board 
determines that a remand is necessary to fully evaluate the 
etiology of any diagnosed anxiety disorder.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the VCAA 
regarding this particular matter.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Pelegrini, Quartuccio, 
and Charles, supra; Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  In addition, the RO should contact the 
veteran and obtain the names and addresses of all 
medical care providers who treated the veteran 
for an anxiety disorder since separation from 
service in 1945, records of which treatment are 
not already of record.  After securing the 
necessary release forms, the RO should obtain any 
such pertinent records and associate them with 
the claims folder.  The RO should notify the 
veteran if identified records are unavailable.

3.  The veteran should be scheduled for an 
appropriate VA examination (e.g., psychiatric) to 
determine the etiology of any anxiety disorder 
found to be present.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  The examiner is 
requested to provide an opinion concerning the 
etiology of any anxiety disorder found to be 
present, to include whether it is at least as 
likely as not (i.e., to at least a 50-50 degree 
of probability) that any currently diagnosed 
anxiety disorder was caused by military service, 
including the veteran's combat experience, or is 
secondary to the veteran's service-connected 
residuals of a gunshot wound, or whether such an 
etiology or relationship is unlikely (i.e., less 
than a 50-50 probability).  A rationale should be 
provided for all opinions offered.  The veteran's 
claims file must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
indicate whether the veteran's medical records 
were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for an 
anxiety disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the November 2002 SOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



